FORET, Judge.
MOTION TO DISMISS
The defendant-appellee, Seacoast Products, Inc., moves to dismiss the appeal of the plaintiff-appellant, Charles Lee Fisher, as not being timely filed.
We dismiss the plaintiff-appellant’s appeal.
The pertinent facts, briefly stated, are as follows: This is a tort suit filed by the plaintiff-appellant for damages against defendant-appellee, Seacoast Products, Inc. The trial of this case was commenced and completed on August 12, 1981. At the conclusion of plaintiff’s evidence a motion for a directed verdict was granted to the defendant appellee, Seacoast Products, Inc. Counsel for plaintiff-appellant was present when the motion was made and granted by the trial court. The formal judgment rendered on August 12, 1981 was read and signed in open court on September 4, 1981.
Plaintiff-appellant filed this appeal on February 8, 1982. On March 11, 1982, defendant-appellee filed this motion to dismiss this appeal as untimely.
Plaintiff-appellant contends that the delays for the appeal did not begin to run until December 11, 1981 at which time the judgment was filed by the Clerk of Court’s office.
The date of filing,of the judgment by the Clerk of Court’s office is meaningless for purposes of fixing the time for appeals. The crucial time is the date of the signing of the judgment. All pertinent time periods affecting appeals are tied to the date the judgment is signed. See LSA-C.C.P. arts. 1974 and 2087.
In the instant case the judgment was signed in open court on September 4, 1981 and no notice of judgment was required or requested. Therefore, the delays for filing a motion for a new trial began to run on the next day, September 5,1981 and expired on the seventh day thereafter, exclusive of legal holidays, or on September 16, 1981. LSA-C.C.P. art. 1974. The appellant did not apply for a new trial therefore the appeal delays began to run on September 17, 1981. Plaintiff-appellant filed this appeal on February 8, 1982. It is therefore clear that appellant did not file his appeal timely within 60 days as mandated by LSA-C.C.P. 2087.
For these reasons, appellant’s appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.